   ,                                                                                                                                                             I   2..
··-· ......,
           AO 2458 (Rev. 02/08/201\9) Judgment in a Criminal Petty Case (Modified)                                                                 Page 1 of l



                                                  UNITED STATES DISTRICT COURT
                                                          SOUTHERN DISTRICT OF CALIFORNIA

                                 United States of America                                  JUDGMENT IN A CRIMINAL CASE
                                                                                           (For Offenses Committed On or After November l, 1987)
                                                   v.

                            Jose Manuel Zamudio-Ramirez                                    Case Number: 3:19-mj-22411

                                                                                          Merle N Schneidewind
                                                                                          Defendant's Attorney


               REGISTRATION NO. 85837298
               THE DEFENDANT:
                lZl pleaded guilty to count(s) 1 of Complaint
                                                -----"--------------------------
               •    was found guilty to count(s)
                    after a plea of not guilty.
                    Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

               Title & Section                    Nature of Offense                                                          Count Number(s)
               8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                1

                •   The defendant has been found not guilty on count(s) - - - - - - - - - - - - - - - - - - -
                •   Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                           IMPRISONMENT
                      The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
               imprisoned for a term of:

                                          /o       TIME SERVED                       •    _ _ _ _ _ _ _ _ _ _ days

                lZl Assessment: $10 WAIVED          lZl Fine: WAIVED
                lZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
                the defendant's possession at the time of arrest upon their deportation or removal.
                •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


                    IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
               of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
               imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
               United States Attorney of any material change in the defendant's economic circumstances.

                                                                                         Friday, June 14, 2019
                                                                                         Date of Imposition of Sentence


               Received
                           DUSM
                                /
                                   , / ,-?'
                              ·-.~<£[
                                   ...... ,,'-'
                                      S
                                                                                          ~~~
                                                                                         HONORABLE ROBERT A. MCQUAID
                                                                                         UNITED STATES MAGISTRATE JUDGE



               Clerk's Office Copy                                                                                                      3:19-mj-22411
